Exhibit 99.1 Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP PROVIDES INFORMATION ON MARLIN POWER SUPPLY INTERRUPTIONS VANCOUVER, BRITISH COLUMBIA, July 04, 2008 – GOLDCORP INC. (TSX: G; NYSE: GG) today announced that the Marlin mine in Guatemala has experienced power interruptions as a result of tampering with lines supplying power to the mine site, resulting in periodic idling of the mill facility.
